DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
On pages 5-6 of Remarks, Applicant argues that the prior art of Kato et al. (US Publication 2017/0169952) fails to disclose adjusting the glass component in only the ridge areas of the component body. Therefore, the Applicant concludes, the limitations of independent claim 1 cannot be disclosed by the prior art of record.
The Examiner respectfully disagrees with the above assertion. Although the Kim does not explicitly disclose that only the ridge portions contain a lower glass content, as claimed, the second region can encompass a part of both elements 17 and 18 of Kato (See Figure 3). As discussed in the instant rejection, an shown in Figure 3 of Kato with Examiner’s Comments, the first region can encompass 18IR and 18OR (see Figure 3EC below). The second region can encompass a ridge portion (RP – Figure 3EC) and a portion of 18 (Figure 3EC), while still containing a glass content that is lower than the first region. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Publication 2017/0169952) in view of Park et al. (US Publication 2020/0051744).


    PNG
    media_image1.png
    641
    705
    media_image1.png
    Greyscale

Figure 3 of Kato with Examiner’s Comments (Figure 3EC)
In re claim 1, Kato discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body including a multi-layer unit (16 – Figure 2, ¶41) having a side surface (left or right surface of 11 – Figure 2)  facing in a direction of a first axis and including internal electrodes, the internal electrodes (12, 13 – Figure 2, Figure 3, ¶45) being laminated in a direction of a second axis orthogonal to the first axis and having respective end portions positioned on the side surface (Figure 2), and 
a side margin (17, 18 – Figure 3) including 

a first outer layer (18OR – Figure 3EC) positioned outside of the first inner layer (18IR – Figure 3EC) and constituted by the first region (Figure 3EC; Note that the first region, which is defined by glass content, extends throughout all of element 18), and a ridge (RP – Figure 3EC) positioned at an end portion of the first outer layer (18OR – Figure 3EC; Note that 18OR does not extend to the top surface of the element body. Furthermore, the ridge, RP, comprises both element 17 and 18.) in the direction of the second axis and constituted by a second region which is defined as a region containing a second concentration of the glass component which is lower than the first concentration of the glass component of the first region (¶62-64, ¶111), 
an external electrode (14, 15 – Figure 2, Figure 3, ¶38)  that covers the ceramic body (11 – Figure 2, Figure 3) from a direction of a third axis orthogonal to the first axis and the second axis (Figure 2, Figure 3).
Kato does not disclose the side margin having a dimension of 13 µm or less in the direction of the first axis.
Park discloses the side margin having a dimension of 13 µm or less in the direction of the first axis (112, 113 – Figure 4, ¶36) (¶14).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin thickness as described by Park to achieve a device of desired size while securing a desired capacitance.
In re claim 3, Kato in view of Park discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Kato further discloses 25wherein the multi-layer unit further includes a functional unit (19 – Figure 3, ¶44) including the internal electrodes (12, 13 – Figure 3), and  24a cover (20 – Figure 3, ¶44) that covers the functional unit from the direction of the second axis (Figure 2, Figure 3).

Allowable Subject Matter
Claims 7-11 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a cover region facing the functional unit in a direction of the second axis which comprises the first region having a greater concentration of a glass component than the second region located at the ridge of the component body.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (CN104103419A)			[¶80, Figure 3]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848